
	

116 SRES 246 ATS: Honoring the memory of the victims of the heinous attack at the Pulse nightclub on June 12, 2016. 
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 246
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2019
			Mr. Scott of Florida (for himself and Mr. Rubio) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the memory of the victims of the heinous attack at the Pulse nightclub on June 12, 2016. 
	
	
 Whereas, on June 12, 2016, a gunman inspired by the Islamic State of Iraq and Syria targeted the Pulse nightclub in Orlando, Florida, where he killed 49 innocent victims and wounded dozens more in a despicable attack;
 Whereas the attack at the Pulse nightclub was an attack on the LGBTQ community, the Hispanic community, the City of Orlando, the State of Florida, and the United States;
 Whereas the Orlando community continues to mourn the tragic loss of life, but has demonstrated remarkable strength, unity, and resilience in the aftermath of the horrendous event;
 Whereas June 12 is designated as Pulse Remembrance Day in the State of Florida to honor the victims and survivors of the senseless attack; Whereas the people of the United States continue to pray for those affected by the tragedy; and
 Whereas June 12, 2019, marks 3 years since the lives of the 49 innocent victims were tragically cut short by the senseless act of terrorism: Now, therefore, be it
		
	
 That the Senate— (1)commemorates the 49 victims killed in the attack at the Pulse nightclub in Orlando, Florida, on June 12, 2016, and offers heartfelt condolences to the families, loved ones, and friends of the victims;
 (2)honors the dozens of survivors of the attack and pledges continued resolve to stand against terrorism and hate; and
 (3)expresses gratitude to the brave law enforcement and emergency medical personnel who responded to the attack.
			
